UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 Orbital Tracking Corporation (Name of Issuer) COMMON STOCK, PAR VALUE $.0 (Title of Class of Securities) 68558X100 (CUSIP Number) December 29, 2015 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [_]Rule 13d-1(b) [X]Rule 13d-1(c) [_]Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13G CUSIP No. 68558X100 1 Names of Reporting Persons FRIENDSHIP CIRCLE OF NORTH BROWARD & SOUTH PALM BEACH, INC. 2 Check the appropriate box if a member of a Group (see instructions) (a)[ ] (b)[ ] 3 Sec Use Only 4 Citizenship or Place of Organization Florida Number of Shares Beneficially Owned by Each Reporting Person With: 5 Sole Voting Power 0 6 Shared Voting Power 7 Sole Dispositive Power 0 8 Shared Dispositive Power 9 Aggregate Amount Beneficially Owned by Each Reporting Person 10 Check box if the aggregate amount in row (9) excludes certain shares (See Instructions) 11 Percent of class represented by amount in row (9) 8.33% (Based on 20,177,082 shares of common stock outstanding as of February 5, 2016). 12 Type of Reporting Person (See Instructions) OO Item 1. (a) Name of Issuer: Orbital Tracking Corporation (b) Address of Issuer’s Principal Executive Offices: 18th Avenue, Suite 700 Aventura, FL 33180 Item 2. (a) Name of Person Filing: The statement is filed on behalf of the Friendship Circle of North Broward & South Palm Beach, Inc. (b) Address of Principal Business Office or, if None, Residence: 7170 Loxahatchee Rd, Pompano Beach, FL 33067 (c) Citizenship: United States/Florida (d) Title and Class of Securities: Common Stock, par value $0.0001 per share (e) CUSIP No.:68558X100 Item 3. If this statement is filed pursuant to §§ 240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) [_] Broker or dealer registered under Section 15 of the Act; (b) [_] Bank as defined in Section 3(a)(6) of the Act; (c) [_] Insurance company as defined in Section 3(a)(19) of the Act; (d) [_] Investment company registered under Section 8 of the Investment Company Act of 1940; (e) [_] An investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E); (f) [_] An employee benefit plan or endowment fund in accordance with Rule 13d-1(b)(1)(ii)(F); (g) [_] A parent holding company or control person in accordance with Rule 13d-1(b)(1)(ii)(G); (h) [_] A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) [_] A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940; (j) [_] A non-U.S. institution in accordance with Rule 240.13d-1(b)(1)(ii)(J); (k) [_] Group, in accordance with Rule 240.13d-1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with Rule 240.13d-1(b)(1)(ii)(J), please specify the type of institution: Item 4.Ownership (a) Amount Beneficially Owned: 1,681,744 (b) Percent of Class: 8.33% (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote:0 (ii) Shared power to vote or to direct the vote: 1,681,744 (iii) Sole power to dispose or to direct the disposition of:0 (iv) Shared power to dispose or to direct the disposition of: 1,681,744 Item 5. Ownership of Five Percent or Less of a Class. Not Applicable. Item 6. Ownership of more than Five Percent on Behalf of Another Person. Not Applicable. Item 7. Identification and classification of the subsidiary which acquired the security being reported on by the parent holding company or control person. Not Applicable Item 8. Identification and classification of members of the group. Not Applicable. Item 9. Notice of Dissolution of Group. Not Applicable. Item 10. Certifications. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:February 16, 2016 /s/ Yaacov Biston The Friendship Circle of North Broward & South Palm Beach, Inc. By: Yaacov Biston, Executive Director
